Citation Nr: 1724045	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-30 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1971 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The matter was previously remanded in a November 2015 Board decision for further development.  

The Veteran testified before the undersigned at a videoconference hearing in August 2015.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is considered adequate "where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Boards 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions," Stefl, 21 Vet. App. at 124-25, and the "examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two," Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Thus, the clinician completing the examination report must support his or her medical findings with adequate medical analysis, Stefl and Nieves-Rodriguez, both supra.  Further, it is incumbent on an examiner to consider all of the relevant evidence before forming an opinion.  Stefl, 21 Vet. App. at 124; Caffrey v. Brown, 6 Vet App. 377, 381 (1994) (holding that the examiner "must consider the records of prior medical examinations and treatment in order to assure a fully informed examination").

The Board finds that the March 2016 medical opinion is inadequate for it to make a decision on the issue of service connection for the Veteran's hepatitis C.

Specifically, the March 2016 VA opinion concerning the Veteran's hepatitis C stated that the Veteran's claims file had no STRs with the mention of weight loss, lethargy, loss of appetite, and subsequent bouts of diarrhea due to any hepatitis during service.  However, the Board notes that the VA examiner failed to note the Veteran's symptoms of stomach aches, headache, diarrhea, high fever, malaise, and body aches in the February 1971 STRs from Fort Ord, California.  The Board notes that the Veteran had specifically stated he had been treated and hospitalized for his initial symptoms of acute hepatitis C shortly after his vaccination in 1971 at Fort Ord.  Furthermore, the Board highlights the examiner's mention that the STRs failed to note that symptoms were due to any hepatitis.  However, the Board notes that there was no test available to detect the presence of hepatitis C until 1989.  See VBA Fast Letter 98-110.  Thus, any symptoms would not have been found as due to hepatitis C while the Veteran was in active service.  Consequently, the VA examiner cannot solely rely on a determination that these symptoms were not found as due to hepatitis C during service as a basis of a negative opinion.  

Additionally, a review of the claims file shows the Veteran had submitted a claim related to food poisoning in November 1973.  The 1973 claim for food poisoning (which potentially included symptoms similar to what would be expected from hepatitis) is further evidence the VA examiner needs to consider when reviewing the entire claims file.  Because the aforementioned evidence was not considered and discussed in the March 2016 VA examination report, the Board finds that another VA examination is warranted.  Stefl, 21 Vet. App. at 124; Caffrey v. Brown, 6 Vet App. 377, 381 (1994).

Moreover, a review of the record shows the Veteran is in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA) based on being disabled.  Except for letters confirming the Veteran's SSI payments, SSA records have not been associated with the Veteran's claims file.  Efforts should be made to obtain any additional records pertaining to his SSI benefits.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's SSA records and associate them with the Veteran's claims file.

2.  After the above development has been completed, return the case to the March 2016 VA examiner for an addendum opinion.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  If further examination or testing is needed, this should be undertaken.

The electronic claims file should be made accessible to the examiner.  

The VA examiner should provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active military service, to include the Veteran's proffered belief that he contracted hepatitis C disease through air gun inoculations he received during service.  The explanation should address the Veteran's reported symptoms, the symptoms noted in the STRs in February 1971, and the symptoms associated with the Veteran's November 1973 claim seeking service connection for food poisoning. 

The bases for the opinion provided should be explained in detail.  

3.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issue of service connection for hepatitis C.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


